Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2,4-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the coating to be a mixture of stearic acid and palmitic acid, does not reasonably provide enablement for any coating material or the classes of coating as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims. 
Factors for Assessing Enablement (a.k.a. The Wands Factors)
These factors include, but are not limited to:
	1.	Breadth of the claims; 
	2.	Nature of the invention; 
	3.	State of the prior art; 
	4.	Level of one of ordinary skill; 
	5.	Level of predictability in the art; 
	6.	Amount of direction provided; 
	7.	Existence of working examples; and 
8.	Quantity of experimentation needed.
See: MPEP §2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The claims are directed to a yeast having a protective coating and method of preparing the yeast by coating ; the coating can be compounds selecting from fatty acids, sugars, natural or synthetic polymers and protein.   The breadth of the claims is overly broad.  Claim 1 reciting yeast with protective coating and claim 12 recites coating to form protective coating without any further parameters.    The specification does not teach the steps to form the coating on the yeast and the compounds to be used.  The specification teaches compounds such as fatty acids, sugars, natural or synthetic polymers and proteins can be used; however, these are very broad classes of compounds.  There are many different types of natural or synthetic polymers, proteins, sugars and fatty acids.  There is no indication that all polymers, protein, sugars and fatty acids can be used.  The nature of the invention, state of the art, level of skill and predictability are not of consistent nature.  While it is known yeast can be coated, there is no conclusion that any type of coating material can be used.  There is no direction provided in the specification and the experimentation would be undue as one skilled in the art to have to test countless types of fatty acids, sugars, natural polymer, synthetic polymer and protein to see which one works and provides for the properties required in the specification.  The specification gives two examples but the examples only show that the coating is a mixture of stearic acid and palmitic acid.  There is no direction or guidance given on any other materials and the amounts to be used.
Claims 1,12 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In claim 1, the phrase “ one or more compounds” is indefinite because it is not clear the extent of the number of compounds that can be included ; the scope of the claim is uncertain.
Claim 12 has the same problem as claim 1.
                                                                    Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
             (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1,2,4, and 12 rejected under 35 U.S.C. 102(b) as being anticipated by Percel ( 4719114).
For claims 1,2, Percel discloses active dry yeast with a protective coating; the coating is a polyethylene glycol which is a synthetic polymer.  For claim 4, the coating is from about 15-40% of the total yeast coated product.  For claim 12, Percel discloses a method of obtaining the yeast by coating the active dry yeast with the polymer. ( see col. 2 lines 28-35,col. 3 l col. 5 lines 15-20)
                                                  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Percel.
Percel does not disclose the yeast is Saccharomyces cerevisiae and the form as in claim 7.
It would have been obvious to use Saccharomyces cerevisiae because it is a commonly used yeast in preparing active dry yeast.  It would have been obvious to use the yeast in any form as an obvious matter of preference.
Claims 8-11,13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Percel in view of applicant's admission of prior art.
Percel does not disclose food product containing the encapsulated yeast, the amount as in claims 9-11 and granulating a mixture as in claim 13.
Applicant discloses on page 2 that it is known to form granules by passing a mixture through a die in the presence of steam to form animal feed.  Applicant also discloses that it is known to add yeast to animal feed.
It would have been obvious to add the encapsulated yeast disclosed in Percel to animal feed as a probiotic additive as such addition is well known in the art as shown by applicant on page 1.   It would have been obvious to use well known method as disclosed on page 2 to make the animal feed.
Claims 1-2, 4-12  are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al  ( 6835397) in view of Smet ( 2006/0193948).
 For claims 1,2, Lee et al disclose an encapsulated yeast product comprising a core of yeast and a coating of emulsifiable lipid.   For claims 5-6, the yeast can be Saccharomyces cerevisiae.  The emulsifiable lipid can be fatty acids including stearic acid, palmitic acid etc...  For claim 4, the coating can comprise 15% of the lipid.  For claim 12, the encapsulated yeast is obtained by coating the yeast.  For claims 8-11, the encapsulated yeast is added to animal feed products such as livestock feed, pet food and animal pellets. ( see col. 2 lines 30-60, col. 6 lines 4-41, col. 8 lines 43-50 and col. 11 lines 5-15)
Lee et al do not specifically disclose active dry yeast as in claims 1,12, the form as in claim 7 and the amounts as in claims 9-11.
Smet teaches packaging yeast.  Smet teaches that among active dry yeasts, there are two types which are instant active yeast(IDY) and non-instant active dry yeast (ADY) .  ( see paragraphs 0005, 0020)
It would have been obvious to use active dry yeast because Lee et al teach that any dry yeast can be used and active dry yeast is a well-known dry yeast product. As shown by Smet, active dry yeast and instant dry yeast are all known active dry yeast products. The selection of active dry yeast is readily suggestive by the Lee disclosure of using any dry yeast. It would have been obvious to determine the amount of yeast added depending on the nutrition desired.  Such amount can readily be determined by one skilled in the art.  It would have been an obvious matter of preference to use any form of the yeast depending on the size wanted in the product.  
Claim 13 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Lee et al in view of Smet and further in view of applicant’s admission of prior art.
Lee et al do not disclose granulating a mixture with the encapsulated yeast.
Applicant discloses on page 2 that it is known to form granules by passing a mixture through a die in the presence of steam to form animal feed.
Lee et al disclose adding the yeast to animal feeds; it would have been obvious to use well known method as disclosed on page 2 to make the animal feed.
Claim 3  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee ( 6835397) in view of Smet and further in view of Ardaillon et al ( 4877621).
Lee does not disclose the mixture of stearic acid and palmitic acid.
Ardaillon et al teach coating ingredient with stearic acid and the technical grade stearic acid employed has 44.1% stearic acid and 47% palmitic acid.  ( see example 22)
 Lee et al disclose different types of fatty acid including stearic acid and palmitic acid can be used. As shown by Ardaillon et al, technical grade of stearic acid is a mixture of stearic acid and palmitic acid. It would have been obvious to one skilled in the art to use commercially available, technical grade stearic acid as a readily convenient source. The use of commercially available product would have been readily apparent to one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 13, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793